        Case 1:20-cv-10832-AT-SN Document 300 Filed 08/17/21 Page 1 of 9




                                                   August 17, 2021
VIA ECF
Hon. Sarah Netburn
United States Magistrate Judge
Southern District of New York

Re:     SEC v. Ripple Labs, Inc. et al., No. 20 Civ. 10832 (AT) (SN) (S.D.N.Y.)

Dear Judge Netburn:
The SEC respectfully opposes Defendants’ motion (Dkt. 289, “Motion”) to compel production of
internal and inter-agency documents protected by the deliberative process privilege (“DPP”). The
DPP is a critical governmental privilege “designed to promote the quality of agency decisions by
preserving and encouraging candid discussion between officials.” Nat’l Council of La Raza v. DOJ,
411 F.3d 350, 356 (2d Cir. 2005). The Court should not override that privilege and punish frank
governmental deliberations, particularly where the internal predecisional, deliberative material
Defendants seek, which they never saw or knew about, is not relevant to any claim or defense.
Defendants have already sought and obtained an extraordinary amount of discovery from the SEC.
Yet, Defendants now claim that privileged, non-public SEC communications about the regulation of
digital assets (not just XRP), are somehow so relevant that the SEC’s important deliberative privilege
should be overridden. Meanwhile, Defendants have moved to strike on the record the most
probative, relevant evidence they have obtained from their SEC discovery: former SEC Division of
Corporation Finance Director William Hinman’s deposition testimony that he met with Ripple
representatives and told them that he considered Ripple’s sales of XRP to be sales of securities and that Ripple
should stop its unregistered sales. The theory behind Defendants’ Motion appears to be that non-public
and privileged comments by SEC employees that Defendants never saw, including about digital
assets other than XRP, are relevant, but what Director Hinman told Ripple’s representatives about
XRP is not. The Court should not allow the SEC’s privilege to be overridden on this illogical basis
and should instead deny the Motion.
I.      Procedural and Factual Background
        A.       Relevant Claims and Defenses
The SEC alleges that each Defendant violated Section 5 of the Securities Act of 1933. Defendants
do not dispute that Section 5 is a strict liability offense such that the SEC “need not prove scienter
or negligence.” SEC v. Genovese, 2021 U.S. Dist. LEXIS 58323, at *7 (S.D.N.Y. Mar. 26, 2021).
Turning strict liability on its head, Ripple asserts a “fair notice” defense that paints Ripple’s actions
as irrelevant while seeking to focus the case first on the SEC’s outward conduct and, now, on its
internal deliberations. Ripple’s “fair notice” defense, which the SEC has moved to strike (Dkt. 131,
205, 237), rests exclusively on a single decision, Upton v. SEC, 75 F.3d 92 (2d Cir. 1996). In the 25
years since the Upton decision, no district court has ever applied it to absolve an SEC defendant of
liability. To probe Ripple’s defense, the SEC sought the legal advice Ripple received about XRP’s
status as a security. (Dkt. 165). Ripple fought this effort, arguing Upton “turns on what an objective
‘person of ordinary intelligence’ would have understood” from the SEC’s public actions. (Dkt. 174).
The Court agreed, finding that Upton 1) focuses on the SEC’s supposed lack of public notice “as to
whether XRP qualified as a security” and 2) “is an objective test of how a reasonable person would
         Case 1:20-cv-10832-AT-SN Document 300 Filed 08/17/21 Page 2 of 9



have interpreted the agency’s conduct,” not an inquiry into subjective state of mind. (Dkt. 210 at 7-
8). The SEC’s motion to strike Ripple’s Upton defense is currently pending before Judge Torres.
The SEC also alleges that Defendants Garlinghouse and Larsen (the “Individual Defendants”) aided
and abetted Ripple’s Section 5 violations. The Individual Defendants have moved to dismiss these
charges. (Dkt. 106 at 14-16; Dkt. 111 at 10-11, 16-17 (claiming they subjectively believed XRP was a
currency, not a security)). By contrast, the SEC contends the Individual Defendants’ views as to the
legal status of XRP under the securities laws are irrelevant to the aiding-and-abetting claims. E.g.,
Dkt. 183 at 28-29 (citing SEC v. Falstaff Brewing Corp., 629 F.2d 62, 77 (D.C. Cir. 1980)). The
motions to dismiss are pending before Judge Torres.
         B.       Relevant Prior Discovery and Defendants’ Motion
On March 15, 2021, citing their Upton and scienter defenses, Defendants moved to compel the SEC
to produce internal and external documents relating not just to XRP, but also to Bitcoin and Ether,
the two assets Defendants argue are “closely analogous to XRP.” (Dkt. No. 67 at 1). On April 6,
2021, the Court denied the motion to compel internal SEC communications, concluding that
“informal communications” had limited relevance to “how the market is considering XRP and…
how it affects the [Individual Defendants’] reasonable belief.” Ex. A (Apr. 6, 2021 Hr’g Tr.) at
52:14-25. The Court also recognized the “extensive privilege issues” surrounding internal
communications and the “potential to seriously chill government deliberations” by their disclosure.
Id. After further motion practice, the Court held that while the SEC had to produce non-privileged
external communications as to Bitcoin, Ether, and XRP, “informal intra-agency communications,
such as emails…need not be searched or logged.” (Dkt. 163 at 6). The Court also ordered the SEC
to search for internal “memoranda or formal position papers discussing Bitcoin, Ethereum, and
XRP,” and to log responsive material withheld for privilege. Id.
The SEC has not only followed the Court’s Orders but exceeded them. Although the Court ruled
the SEC did not have to search or produce internal SEC emails, the SEC did so anyway, in order to
properly identify any formal papers encompassed by the Court’s Order. In that process, the SEC
identified and produced over 400 non-privileged internal communications and numerous non-
privileged SEC communications with other government agencies, all of which provided Defendants
additional information about the SEC’s meetings with third parties. The SEC likewise produced
detailed privilege logs of its withheld internal communications, including, in an abundance of
caution, logs of internal informal communications identified in its search for “memoranda or formal
position papers.” (Dkt. 289 at Ex. E). 1 The SEC also prepared two detailed logs providing
information regarding who participated in drafting Director Hinman’s speech. (Id. at Ex. B & D).
The Court later permitted Hinman’s deposition, despite his former role as a high-ranking official.
During the deposition, the SEC permitted Defendants to question Director Hinman for well over
the seven hours allotted under the Federal Rules. Defense counsel squandered hours of their
deposition time on irrelevant subjects, such as Hinman’s and former SEC Chairman Clayton’s
private practice clients, emails Hinman had never received, public information such as the existence
or lack thereof of SEC regulations, the procedural history of this litigation, and the state of mind of
third parties. E.g., Ex. B (Hinman Dep. Tr.) at 37:19-42:10, 50:10-51:3, 60:19-63:10, 101:5-104:15,


1 Defendants complain the SEC is withholding the 36 categories of communications identified in the July 21, 2021
Privilege Log. (Mot. at 2, citing Dkt. 289 Ex. C). But the parties previously agreed 1) the SEC could categorically log
internal informal communications among the SEC attorneys investigating and now litigating this case, and, in exchange,
2) Defendants did not have to log their own investigation-related documents at all.


                                                           2
         Case 1:20-cv-10832-AT-SN Document 300 Filed 08/17/21 Page 3 of 9



118:11-119:7, 159:2-163:16, 170:17-175:2, 198:15-20, 218:16-220:6, 254:18-261:19, 301:19-306:9,
308:8-22, 323:1-331:8, 340:10-343:10, 404:9-406:3.
Director Hinman’s most relevant deposition testimony was his detailed description of the only
meetings he had with any third party where he expressed a view as to the legal status of XRP.
Specifically, Hinman testified that in meetings with Ripple attorneys, after the SEC’s Enforcement
Division’s investigation was underway, Hinman told Ripple he considered its sales of XRP to be
sales of securities and that Ripple needed to stop selling XRP on an unregistered basis in order to
become compliant with the securities laws. Id. at 95:9-96:5, 371:8-376:11, 377:5-381:8, 406:4-411:10,
413:14-416:18. Defendants moved to strike this testimony from the record. Id. at 95:9-98:7.
Despite the extraordinary discovery they have already obtained (and that which they would prefer to
strike from the record), Defendants now seek documents withheld as privileged under the DPP
(among other privileges). Defendants—without explicitly saying so—also seek to drastically expand
the scope of discovery beyond XRP, Bitcoin, and Ether to obtain internal SEC communications
about all digital assets. (Dkt. 289 at 1, 2, 6). 2 Defendants argue the DPP protects neither the
documents the Court already ruled need not to be searched, logged, or produced, nor inter-agency
communications as to the regulation of all digital assets. Defendants also argue that, even if the
DPP applies, the Court should override it. Both arguments are meritless.
II.      The DPP Protects the SEC’s Internal and Interagency Communications.
The DPP is “designed to promote the quality of agency decisions by preserving and encouraging
candid discussion between officials.” La Raza, 411 F.3d at 356. This is because “those who expect
public dissemination of their remarks may well temper candor…to the detriment of the
decisionmaking process.” U.S. v. Nixon, 418 U.S. 683, 705 (1974). The DPP likewise “protect[s]
against premature disclosure of proposed policies before they have been finally formulated or
adopted.” Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 866 (D.C. Cir. 1980). The DPP
relatedly “protect[s] against confusing the issues and misleading the public by dissemination of
documents suggesting reasons and rationales for a course of action which were not in fact the
ultimate reasons for the agency’s action.” Providence J. Co. v. U.S. Dep’t of Army, 981 F.2d 552, 557
(1st Cir. 1992) (quoting Coastal States, 617 F.2d at 866). Further, “[t]he law is clear that both inter-
agency and intra-agency communications are entitled to [DPP] protection.” Allstate Ins. Co. v. Serio,
No. 97 Civ. 0620, 1998 WL 477961, at *3 (S.D.N.Y. Aug. 13, 1998); see also U.S. Fish and Wildlife Serv.
v. Sierra Club, Inc., 141 S. Ct. 777, 786 (2021) (DPP applies to proposals among many agencies).
         A.        The Withheld Documents Are Predecisional and Deliberative.
To be protected by DPP, documents must be predecisional and deliberative. Sierra Club, 141 S. Ct.
at 786. Predecisional documents include “recommendations, draft documents, proposals,
suggestions, and other subjective documents which reflect the personal opinions of the writer rather
than the policy of the agency,” Tigue v. U.S. Dep’t of Justice, 312 F.3d 70, 80 (2d Cir. 2002), and
“advisory reports by individuals without authority to issue final agency dispositions.” A. Michael’s
Piano, Inc. v. FTC, 18 F.3d 138, 147 (2d Cir. 1994) (citations omitted). “[T]he existence of the
privilege [does not] turn[ ] on the ability of an agency to identify a specific decision in connection
with which a memorandum is prepared.” NLRB v. Sears, Roebuck, & Co., 421 U.S. 132, 151-52 n.18

2 Consistent with their expansive Motion, Defendants recently served the SEC with a request for internal SEC
documents reflecting its views as to the regulation of all digital assets. Defendants’ current efforts to suddenly expand
the scope of discovery run contrary to their prior arguments that XRP is most like Bitcoin and Ether and that this is
unlike any other digital asset case the SEC has brought. E.g., Dkt. 67 at 1.


                                                             3
          Case 1:20-cv-10832-AT-SN Document 300 Filed 08/17/21 Page 4 of 9



(1975). Rather, agencies are expected to “engage[] in a continuing process of examining their
policies;…the lower courts should be wary of interfering with this process.” Id.
The SEC has withheld predecisional, deliberative documents. For example, the 63 documents in
Defendants’ Exhibits B and D are predecisional drafts of Hinman’s speech. SEC v. Nacchio, 2009
WL 211511, at *9 (D. Colo. Jan. 29, 2009) (speech drafts fall “squarely within the [DPP]”).
Similarly, the 13 internal documents in Defendants’ Exhibit A and the 65 internal documents in
Defendants’ Exhibit F contain communications about pending decisions, such as the legal status of
offers and sales of Bitcoin and XRP. See Ex. C, Decl. of Mark Tallarico (“Tallarico Decl.”) at ¶¶ 4-5.
These materials are thus predecisional and precisely the types of documents “that do not reflect
agency policy or interpretations of the agency.” Pies v. I.R.S., 668 F.2d 1350, 1353 (D.C. Cir. 1981).
See Ex. E, Decl. of Vanessa Countryman (“Countryman Decl.’) at ¶ 3. 3
Defendants argue the SEC has made de facto final decisions about the regulatory status of Bitcoin and
Ether. But in Sierra Club, the Supreme Court rejected the contention that the decision to abandon a
potential regulatory route amounted to a de facto final decision. 141 S. Ct. at 786. In addition,
Defendants point to no case that indicates that, even if such a decision had been made, deliberations
pre-dating the decision or following and examining that decision would not be privileged. Here,
most of the documents at issue date to before the dates Defendants claim these final decisions were
made, and “[a] draft is still a draft and thus still pre-decisional and deliberative.” Color of Change v.
Dep’t of Homeland Sec., 325 F. Supp. 3d 447, 454 (S.D.N.Y. 2018) (quoting Nat’l Sec. Archive v. CIA,
752 F.3d 460, 463 (D.C. Cir. 2014)). “A privilege contingent on later events—such as whether the
draft ultimately evolved into a final agency position—would be an uncertain privilege [and] little
better than no privilege at all.” Id. Moreover, any decision by SEC staff regarding whether Bitcoin
and Ether appeared to be securities at a certain time (decisions the SEC itself has never made) in no
way suggests SEC staff discontinued deliberations as to other issues relating to those and other
digital assets, including whether their treatment by promoters at future times subjects such
transactions to the securities laws. To list but one example, SEC staff were deliberating other digital
asset guidance (eventually issued in 2019) before, during, and after the Hinman speech and were, of
course, deliberating as to this enforcement action. See generally Dkt. 289 Ex. G at 3. 4
         B.        There Is No Justification to Override the DPP.
The DPP may only be overcome by a sufficient showing that disclosure outweighs the interests in
nondisclosure. Export-Import Bank of the U.S. v. Asia Pulp & Paper Co., Ltd., 232 F.R.D. 103, 109
(S.D.N.Y. 2005). Courts must consider: 1) the relevance of the evidence sought; 2) the availability of
other evidence; 3) the seriousness of the litigation and the issues involved; 4) the government’s role
in the litigation; and 5) the possibility of future timidity by government employees. Id. These
factors, particularly the first and fifth, weigh strongly in favor of nondisclosure.



3 In the document review process in connection with this motion, the SEC determined to no longer assert DPP over
parts or all of approximately 40 previously withheld documents. See Tallarico Decl. ¶ 3. Most of these documents are
protected from disclosure by the attorney-client privilege and work product protection. The SEC will produce 11 of
these documents to Defendants, ten with partial DPP redactions and one in its entirety, as well as amended logs
reflecting these and other changes, including removing a number of duplicate entries from the privilege logs.

4 Defendants complain this assertion of DPP is all encompassing, but it is not. If a final decision had been made about
the status of a digital asset’s sales at a particular time, the DPP would not protect later communications about the status of
that asset at that time. The DPP continues to protect future conversations about future iterations of the asset.


                                                               4
         Case 1:20-cv-10832-AT-SN Document 300 Filed 08/17/21 Page 5 of 9



                  1.        Internal and Inter-Agency SEC Communications Are Irrelevant to the
                            “Fair Notice” Defense.
The “fair notice” defense pled by Ripple looks to the objective understanding of third-party market
participants—not the SEC’s internal or inter-agency deliberations. Ripple’s Answer claims the
requisite objectivity is informed by the views of various exchanges, market makers, Ripple’s
customers, and “other reasonable observers.” (Dkt. 51, at 97-98) (emphasis added). However, despite
receiving extensive legal advice warning that XRP sales could be securities transactions, Ripple
conveniently claims its own beliefs are irrelevant. To support its defense, Ripple cites specific
instances of the SEC’s outward conduct vis-à-vis third-party market participants. (Id. at 97). First,
Ripple alleges that many market participants engaged in XRP transactions without being sued by the
SEC. (Id.). Next, Ripple references Director Hinman’s June 2018 speech, in which he stated his
belief that Bitcoin and Ether were not currently offered as securities but in which he did not mention
XRP. (Id. at 98). Finally, Ripple alleges that in meetings with certain market participants (but not
Ripple), the SEC staff declined to opine whether the SEC considered XRP a security. (Id.). None
of Ripple’s allegations supporting its defense involve internal or inter-agency SEC communications.
This Court recognized that Upton hinges on the SEC’s external conduct, as opposed to its internal or
inter-agency deliberations. (Dkt. 210, at 7). Upton reviewed an SEC administrative proceeding,
where the SEC was both interpreting and enforcing one of its rules, the Customer Protection Rule.
75 F.3d at 93. The court held that Upton could not be sanctioned because he had not received
adequate notice that the SEC considered the conduct at issue to violate that rule. Id. at 97-98. The
defense advanced in Upton made no reference to the SEC’s internal deliberations, and the court did
not address them in its decision. Rather, Upton looked solely to external notice and guidance the
SEC provided to Upton and other market participants. 5 The court concluded that apart from
issuing one consent order carrying “little, if any, precedential weight[,]…the [SEC] took no steps to
advise the public that it believed the practice was questionable until August 23, 1989, after Upton had
already stopped the practice. The [SEC] may not sanction Upton pursuant to a substantial change in
its enforcement policy that was not reasonably communicated to the public.” Id. at 98 (emphasis added).
Ripple also cannot cite a single case holding that Upton allows discovery into internal or inter-agency
SEC communications. On the other hand, Judge Hellerstein expressly prohibited such discovery in
another Section 5 case involving a digital asset. SEC v. Kik Interactive, Inc., No. 19 Civ. 5244 (AKH)
(S.D.N.Y. Nov. 12, 2019) (Dkt. 36) (“Proper discovery should be focused on what defendant did,
and not why the [SEC] decided to bring the case”). Other courts have likewise refused to allow
internal SEC discovery to support similar defenses that seek to put the conduct of the SEC at issue.
See, e.g., SEC v. KPMG LLP, 2003 U.S. Dist. LEXIS 14301, at *10 (S.D.N.Y. Aug. 20, 2003)
(prohibiting discovery into “the internal workings of the SEC investigations”); SEC v. Am. Growth
Funding II, LLC, 2016 U.S. Dist. LEXIS 180745, at *18-20 (S.D.N.Y. Dec. 30, 2016) (same). 6




5 Specifically, Upton referenced the SEC’s external interactions including: (a) the SEC issuing a single non-precedential
consent order involving similar conduct; (b) a SEC examiner advising Upton that his firm’s conduct violated the spirit,
but not the letter, of the rule; (c) the NYSE notifying the SEC that it would not sanction member firms until the SEC
issued interpretive guidance; (d) a broker requesting the SEC to issue formal public guidance; and (e) the SEC issuing
interpretative guidance only after Upton’s firm had stopped the conduct at issue. Upton, 75 F.3d at 96-97.
6 The internal communications as to all digital assets (not just XRP or even Bitcoin and Ether) Defendants now demand

are even less relevant under Upton. Upton involved the application of a particular rule to Upton’s particular conduct and
not to that of other parties who were engaging in their own behavior in the same industry.


                                                            5
         Case 1:20-cv-10832-AT-SN Document 300 Filed 08/17/21 Page 6 of 9



                  2.        Internal and Inter-Agency Communications Are Irrelevant to the
                            Aiding-and-Abetting Claims.
Unable to cite any decision, the Individual Defendants argue the SEC put its own state of mind at
issue by bringing an action for aiding and abetting. They claim the SEC was confused, such that
they could not understand XRP’s legal status. Even accepting arguendo this proposed scienter
standard, the SEC’s internal and inter-agency communications while the staff was investigating, of
which the Individual Defendants were admittedly unaware, could not affect their own knowledge or beliefs.
Rather, the SEC’s outward-facing actions are the relevant inquiry for charges where a defendant’s state
of mind is at issue. U.S. v. Zaslavskiy, 2018 U.S. Dist. LEXIS 156574, at *24-30 (E.D.N.Y. Sept. 11,
2018). 7 Indeed, the Individual Defendants’ argument faces at least four insurmountable hurdles.
First, Defendants cannot point to the relevance of internal and non-public debate within an agency,
particularly prior to the filing of an enforcement action, while the staff is gathering the facts,
deliberating in an iterative fashion on an incomplete record, and engaging in constructive debate.
Nor can Defendants explain how such nonpublic internal deliberations based on incomplete facts,
of which outsiders are wholly unaware, could possibly confuse a defendant, particularly two
defendants that, the record shows, engaged in well-funded lobbying and media campaigns seeking to
influence the legal status of XRP under the securities laws. Defendants do not cite any case holding
as much. The case they do cite, Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 70 n.20 (2007), focuses on
objective interpretations of law, not an agency’s internal deliberations. Conversely, courts hold that
the SEC should not be punished for conducting a deliberative investigation as it contemplates
charges. See, e.g., Graham v. SEC, 222 F.3d 994, 1007-08 (D.C. Cir. 2000) (rejecting defense that SEC
staff initially determined that “no conclusion could be reached as to whether any violative activities
have occurred,” because “the SEC’s failure to prosecute at an earlier stage does not estop the agency
from proceeding once it finally accumulated sufficient evidence to do so”).
Second, the argument that the SEC put its own state of mind at issue by bringing an aiding-and-
abetting claim implies that Congress weakened the SEC’s enforcement capabilities when it expanded
the SEC’s authority to bring aiding-and-abetting claims in the Dodd-Frank Act of 2010 (the “Act”).
In fact, the Act was intended to strengthen SEC enforcement authority. That Act lowered the scienter
requirement for SEC aiding-and-abetting claims from knowledge to recklessness. See generally SEC v.
Wey, 246 F. Supp. 3d 894, 926 (S.D.N.Y. 2017). Under the Individual Defendants’ theory, Dodd-
Frank’s aiding-and-abetting provision means the SEC waives its DPP any time it brings an aiding-
and-abetting claim, a surprising result that no court has read into the Act in the ten years since its
passage. If this Court holds that the SEC puts its own state of mind at issue whenever it asserts
aiding-and-abetting claims and thereby permits Defendants to pierce the SEC’s DPP, the SEC may
lose this privilege in countless pending and future cases with aiding-and-abetting claims.
Third, there is a threshold question as to whether the Individual Defendants are even permitted to
raise a defense based on their subjective beliefs as to the legality of their conduct. This is because
Ripple refuses to turn over privileged documents necessary to probe that defense (Dkt. No. 174 at 3

7 Zaslavskiy was criminally charged for securities fraud for an investment scheme involving “cryptocurrencies.” Similar
to the Individual Defendants (and Ripple), Zaslavskiy claimed he could not be liable because he lacked reasonable notice
the securities laws applied to digital assets. Id. at *24. The court rejected that argument. Consistent with Upton, the
relevant inquiry is whether the government’s external conduct—the securities laws cases filed, judicial decisions applying
Howey, and the SEC’s public guidance—provided sufficient notice. Id. at *27. Notably, Zaslavskiy was a criminal case,
where the mens rea requirement and burden of proof were more stringent than for the civil charges here. Zaslavskiy’s
holding, that the government’s external-facing conduct is the proper inquiry when assessing alleged confusion over the
securities’ laws application to digital assets, should apply with even greater force to this civil case.


                                                            6
         Case 1:20-cv-10832-AT-SN Document 300 Filed 08/17/21 Page 7 of 9



n.2), and the Individual Defendants argue it is premature to decide what evidence is needed to probe
their states of mind. Ex. D (Tr. of May 21 Hr’g.) at 44. See also, e.g., United States v. Wells Fargo, Inc.,
132 F. Supp. 3d 558, 566 (S.D.N.Y. 2015) (precluding employee from asserting good faith belief as
to knowledge of law where employer would not waive privilege).
Fourth, the Individual Defendants’ argument requires the Court to resolve the dispute, pending in the
motions to dismiss, as to the proper scienter standard applicable to the aiding-and-abetting claims.
Should the SEC prevail on that dispute, the Individual Defendants’ understanding as to the legal
status of XRP would be irrelevant and, by definition, the SEC’s internal views and inter-agency
communications would carry even less relevance. And, because the Individual Defendants will be
entitled to an additional four months of discovery should Judge Torres deny their motions to
dismiss, they will suffer no prejudice if this Court declines to compel the SEC to produce its internal
communications at this time, a bell that could not be later un-rung. Should Judge Torres grant the
motions to dismiss, the Individual Defendants’ scienter would no longer be at issue.
                  3.       The Remaining Factors Do Not Support Overriding the DPP.
Future Timidity and Chilling Effect on Government Deliberations: The risk of future timidity
by government employees is often the most critical factor in the DPP analysis. See Citizens Union of
New York v. Attorney General of New York, 269 F. Supp. 3d 124, 166-69 (S.D.N.Y. 2017). Here,
allowing Defendants to access predecisional, deliberative materials would chill SEC and other
government agencies. Tallarico Decl. ¶ 9, Countryman Decl. ¶ 4. This would be a devastating
outcome that would result in government employees declining to offer dissent or contradictory
viewpoints, since those expressions could later be used against the government by defendants in
government enforcement actions. If conflicting internal SEC and interagency viewpoints could
negate securities laws violations, defendants in every SEC action would seek predecisional discovery
materials, with the hope of finding a dissenting commissioner or staff member, in order to advance
claims of SEC “confusion” and to cast such “confusion” as “exculpatory,” as Defendants attempt to
do here. This result would eviscerate the purpose of the DPP: an effective government that
deliberates candidly before undertaking important decisions. Indeed, “it would be impossible to
have any frank discussion of legal or policy matters in writing if all such writings were to be
subjected to public scrutiny.” Citizens Union, 269 F. Supp. 3d at 170 (internal quotations omitted).
Otherwise Available Evidence: Because the SEC’s internal and interagency communications are
irrelevant to the proposed defenses, Defendants have no need to obtain such evidence. Further,
Defendants have received information about SEC communications with other market participants
and third parties. This includes Director Hinman’s deposition testimony about his meetings with
Ripple attorneys, in which he told Ripple he considered XRP to be a security and that Ripple needed
to stop selling XRP on an unregistered basis. Ripple and its own lawyers have evidence showing
how market participants (and, of course, Ripple) interpreted Hinman’s speech, having engaged in a
coordinated, well-funded media campaign in response, and having stated those views to the SEC.
Moreover, having had hours to question Hinman and having wasted much of it on irrelevant facts,
Defendants’ complaints that they cannot obtain evidence of supposed objective market confusion
elsewhere ring hollow. Therefore, this factor favors nondisclosure. 8
Seriousness of the Litigation: The SEC acknowledges this is an important case. Yet this is
precisely why the release of privileged agency deliberative communications would harm the public
8 As to Defendants’ request for the SEC’s privileged notes of meetings with third parties, see Mot. App’x A at Row 1,

information about those meetings is available to Defendants by subpoenaing the third parties, and Defendants have in
fact subpoenaed such parties and continue to do so as fact discovery comes to a close.


                                                           7
        Case 1:20-cv-10832-AT-SN Document 300 Filed 08/17/21 Page 8 of 9



interest rather than further it. “In all but exceptional cases it is considered against the public interest
to compel [the] government to produce inter-agency advisory opinions.” MBTE Products Liability
Litig., 898 F. Supp. 2d 603, 607 (S.D.N.Y. 2012) (emphasis added) (citation omitted). This is
because the release of predecisional documents risks “confusing the issues and misleading the public
by…suggesting reasons and rationales” that were not officially adopted by the agency. Ingles v. City of
New York, No. 01 Civ. 8279, 2004 WL 2274653, at *1 (S.D.N.Y. Oct. 8, 2004) (citation omitted).
Given the evolving nature of the digital asset market, the compelled release of draft opinions and
recommendations would discourage meaningful deliberation in a field for which regulation, as the
Court has noted, carries significant consequences for the markets. This factor likewise favors
nondisclosure.
Role of Government in the Litigation: This factor favors disclosure when the government plays a
“role in the allegedly unlawful conduct” at issue in the case. Noel v. City of New York, 357 F. Supp. 3d
298, 304 (S.D.N.Y. 2019). Because it is undisputed the SEC played no role in Defendants’ offers
and sales of XRP at issue here, this factor, too, favors nondisclosure.
        C.      The SEC Has Appropriately Withheld Factual Material, Making in Camera
                Review Unnecessary.
Defendants argue the SEC has made no effort to segregate and disclose non-privileged factual
material. But, when factual material is intertwined with deliberative policy discussions such that
disclosure of factual portions would reveal the protected deliberations, the DPP applies to the entire
document. Color of Change, 325 F. Supp. 3d at 455. Factual material may also be withheld where it
would reveal the editorial judgment or impressions of the author. See Bloomberg, L.P. v. SEC, 357 F.
Supp. 2d 156, 169 (D.D.C. 2004) (notes taken by SEC officials in meetings, even though factual,
were subject to the DPP because they “distill[ed] discussions reflecting the impressions of SEC
officials”). To the extent the SEC has withheld factual material here, it has appropriately determined
that the material is inextricably intertwined with protected deliberations. Tallarico Decl. at ¶ 6.
Also, the Court denied Defendants’ motion to compel production of internal SEC communications
and ordered the SEC to search for and produce (subject to privilege) final memoranda and position
papers and external communications. The SEC’s logs demonstrate that the SEC has done so,
rendering in camera review unnecessary.
        D.      The SEC Appropriately Asserted the Attorney-Client Privilege and Work
                Product Doctrine.
While Defendants assert the withheld documents relate to “policy decisions” as opposed to legal
advice, the logs reflect that SEC attorneys advised their client, the SEC, on legal concepts for the
purpose of enforcing the securities laws. The communications were made in confidence to assist the
SEC in fulfilling its law enforcement role. “[I]f anything, the traditional rationale for the privilege
applies with special force in the government context. It is crucial that government officials, who are
expected to uphold and execute the law…be encouraged to seek out and receive fully informed legal
advice. Upholding the privilege furthers a culture in which consultation with government lawyers is
accepted as a normal, desirable, and even indispensable part of conducting public business.
Abrogating the privilege undermines that culture and thereby impairs the public interest.” In re
Grand Jury Investigation, 399 F.3d 527, 534 (2d Cir. 2005). And given the SEC’s statutory mandate to
investigate potential violations and bring enforcement actions, the documents protected by the work
product doctrine were “prepared in anticipation of litigation.” See U.S. v. Adlman, 134 F.3d 1194,
1200 (2d Cir. 1998) (“[t]here is no rule that bars application of work-product protection to
documents created prior to the event giving rise to litigation”) (internal quotations omitted).


                                                    8
      Case 1:20-cv-10832-AT-SN Document 300 Filed 08/17/21 Page 9 of 9




                                             Respectfull~~ submitted,


                                                     —__,~
                                             Jorge G. Tenreiro


cc: Counsel for r1ll Defendants (~~ia ECF)
